Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/14/2022 has been entered: Claims 1-15 are pending.  Claims 1-10 and 15 have been amended.  
Notes:
2.	Independent claim 10 as a whole recites a combination of features that defines over prior art of record.  However, please note that independent claims 1, 10 and their independency are rejected under 112(a) and 101 rejections below.  
Claim Interpretation
3.	Interpretation under 35 U.S.C. 112(f) for claims 1, 4 and 5 has been withdrawn since Applicant has amended these claims.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims 1-15 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claim 1:
Independent claim 1 recites: “generating, for each of the products, an implicit score based on clickstream data for a plurality of users and product clickstream data for the specific corresponding product; generating a multi-dimensional vector for each of the products based on the corresponding implicit score, wherein one of the dimensions of the multi-dimensional vector is computed based on a portion of the profile data for the one user, and wherein another of the dimensions of the multi-dimensional vector is computed based on another portion of the profile data; and generating, based on the multi-dimensional vector of at least one of the products, a personalized discount for the one user”.  However, the specification does not satisfy the written description requirement.  Applicant's specification US 2021/0103950 A1, paras 0007, 0008, 0017-0018 respectively disclose:  
[0007] Briefly, according to one aspect of the present technique, an e-commerce system for displaying and selling multiple products to a plurality of users is provided. The e-commerce system comprises a catalogue module config­ured to dynamically assemble a catalogue, wherein the catalogue comprises a plurality of products to be displayed on an e-commerce platform; wherein each product is attributed with a unique identifier and a corresponding personalised price for a specific user. The system further comprises a feature generation module configured to generate, for a specific product, an implicit score based on clickstream data; wherein the clickstream data comprises user clickstream data for a plurality of users and product clickstream data for the specific product. Further, the system comprises a vector module configured to generate an n-dimensional vector for each product based on its corresponding implicit score and a discount generation module configured to generate a personalised discount for each user; wherein the discount is computed based on the n-dimensional vector of the product. 
[0008] In another embodiment, a method for generating a personalized discount for a desired product for a user. The method comprises presenting a plurality of products to the user; wherein each product is attributed with a unique identifier and a corresponding price, and generating, for each product, an implicit score based on the unique identifier and a trade discount. The method further comprises generating an n-dimensional vector for each product based on its corresponding implicit score and generating a personalised discount for the product available to the user. The personalized discount is computed based on the n-dimensional vector of the product.
[0017] Feature generation module 16 is configured to generate an implicit score for each product in the catalogue. More specifically, the feature generation module 16 is configured to generated the implicit score based on clickstream data. In one embodiment, the clickstream data comprises user clickstream data for a plurality of users and product clickstream data for the specific product. 
[0018] Vector module 18 is configured to generate an n-dimensional vector for each product based on its corresponding implicit score. In one embodiment, the n-dimen­sional vector is computed based on a specific user-product interaction matrix for each user and the corresponding product.
As can be seen, Applicant’s specification paras 0007, 0008, 0017-0018 above indicates “a feature generation module configured to generate, for a specific product, an implicit score based on clickstream data, wherein the clickstream data comprises user clickstream data for a plurality of users and product clickstream data for the specific product; a vector module configured to generate an n-dimensional vector for each product based on its corresponding implicit score, and a discount generation module configured to generate a personalized discount for each user; wherein the discount is computed based on the n-dimensional vector of the product.”   However, these mentioned paragraphs do not elaborate on how “an implicit score based on clickstream data for a plurality of users, and product clickstream data for the corresponding product” is considered/determined/generated/computed?; how “a multi-dimensional vector for each of the products based on the corresponding implicit score” is considered/determined/generated/computed?; how “one of the dimensions of the multi-dimensional vector based on a portion of the profile data for the one user, and another of the dimensions of the multi-dimensional vector based on another portion of the profile data” are considered/determined/generated/computed?; and how “a personalized discount for the one user based on the multi-dimensional vector of the product” is considered/determined/generated/computed.  In other word, these mentioned above paragraphs as well as the rest of Applicant’s specification do not provide “algorithms” to accomplish all the mentioned functions of “generating, for each of the products, an implicit score based on clickstream data for a plurality of users and product clickstream data for the specific corresponding product; generating a multi-dimensional vector for each of the products based on the corresponding implicit score, wherein one of the dimensions of the multi-dimensional vector is computed based on a portion of the profile data for the one user, and wherein another of the dimensions of the multi-dimensional vector is computed based on another portion of the profile data; and generating, based on the multi-dimensional vector of at least one of the products, a personalized discount for the one user”.   The specification as shown above merely discloses the function alone, or outlines a goal which does not satisfy the written description requirement for possession.  As such, claim 1 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.   See MPEP 2161.01 and MPEP 2181 II B and IV.
Dependent claims 2-9 are dependent on their base claim 1.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason as indicated above. 
Dependent claim 2:  
Further, Dependent claim 2 recites “….. wherein the multi-dimensional vector is computed based on a user-product interaction matrix for each user and product”.  However, the specification does not satisfy the written description requirement.  Applicant's specification US 2021/0103950 A1, paras 0018 and 0021 respectively disclose: 
[0018] Vector module 18 is configured to generate an n-dimensional vector for each product based on its corre­sponding implicit score. In one embodiment, the n-dimen­sional vector is computed based on a specific user-product interaction matrix for each user and the corresponding product. 
[0021] FIG. 2 is a flow chart illustrating the manner in which a personalised discount is calculated for a specific product and a corresponding user, implemented according to aspects of the present technique. As described above, an n-dimensional vector is computed based on a specific user­product interaction matrix for each user and the corresponding product.
As can be seen, Applicant’s specification paras 0018 and 0021 above indicates “the n-dimen­sional vector is computed based on a specific user-product interaction matrix for each user and the corresponding product.”   However, these mentioned paragraphs do not elaborate on how “the multi-dimensional vector based on a user-product interaction matrix for each user and the product” is considered/determined/generated/computed?  In other word, these mentioned above paragraphs as well as the rest of Applicant’s specification do not provide “algorithms” to accomplish the mentioned function of “the multi-dimensional vector is computed based on a user-product interaction matrix for each user and product”.   
The specification as shown above merely discloses the function alone, or outlines a goal which does not satisfy the written description requirement for possession.  As such, claim 2 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.   See MPEP 2161.01 and MPEP 2181 II B and IV.
	Dependent claim 3:  
Dependent claim 3 recites “…. wherein the implicit score is generated by applying a classification model on at least the one user’s profile data”.  However, the specification does not satisfy the written description requirement.  The Examiner has looked through Applicant's specification US 2021/0103950 A1 but has not found any detail regarding “the implicit score is generated by applying a classification model on at least the one user’s profile data”.   Applicant’s specification (claim 3) does not elaborate on how “implicit score based on applying a classification model on at least the one user’s profile data” is considered/determined/generated/computed?  In other word, Applicant’s specification does not provide “algorithm” to accomplish the mentioned function of “implicit score based on applying a classification model on at least the one user’s profile data”.  Thus, claim 3 merely discloses the function alone, or outlines a goal which does not satisfy the written description requirement for possession.  As such, claim 3 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.   See MPEP 2161.01 and MPEP 2181 II B and IV.
Independent claim 10:  
	Independent claim 10 recites: “generating, for each of the products via a feature generation unit of the e-commerce system, an implicit score based on the unique identifier and a trade discount; generating, via a vector unit of the e-commerce system, an multi-dimensional vector for each of the products based on the corresponding implicit score, wherein one of the dimensions of the multi-dimensional vector is computed based on a portion of the profile data for the one user, and wherein another of the dimensions of the multi-dimensional vector is computed based on another portion of the profile data; and generating, via a discount generation unit of the e-commerce system, a personalized discount for the product available to the user; wherein the personalized discount is based on the multi-dimensional vector of at least one of the products”.  However, the specification does not satisfy the written description requirement.  
Applicant's specification US 2021/0103950 A1, paras 0007, 0008, 0017-0018 pointed out above indicate “…….. a vector module configured to generate an n-dimensional vector for each product based on its corresponding implicit score; and a discount generation module configured to generate a personalized discount for each user; wherein the discount is computed based on the n-dimensional vector of the product”.  Also, para 0008 above also discloses: “….a method….., generating, for each product, an implicit score based on the unique identifier and a trade discount”.  However, these mentioned paragraphs do not elaborate on how “an implicit score based on the unique identifier and a trade discount for each of the products” is considered/determined/generated/computed?; how “a multi-dimensional vector for each of the products based on the corresponding implicit score” is considered/determined/generated/computed?; how “one of the dimensions of the multi-dimensional vector based on a portion of the profile data for the one user, and another of the dimensions of the multi-dimensional vector based on another portion of the profile data” are considered/determined/generated/computed?; and how “a personalized discount for the one user based on the multi-dimensional vector of at least one of the products” is considered/determined/generated/computed.  In other word, these mentioned above paragraphs as well as the rest of Applicant’s specification do not provide “algorithms” to accomplish all the mentioned functions of “generating, for each of the products via a feature generation unit of the e-commerce system, an implicit score based on the unique identifier and a trade discount; generating, via a vector unit of the e-commerce system, an multi-dimensional vector for each of the products based on the corresponding implicit score, wherein one of the dimensions of the multi-dimensional vector is computed based on a portion of the profile data for the one user, and wherein another of the dimensions of the multi-dimensional vector is computed based on another portion of the profile data; and generating, via a discount generation unit of the e-commerce system, a personalized discount for the product available to the user; wherein the personalized discount is based on the multi-dimensional vector of at least one of the products”.   The specification as shown above merely discloses the function alone, or outlines a goal which does not satisfy the written description requirement for possession.  As such, claim 10 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.   See MPEP 2161.01 and MPEP 2181 II B and IV.
Dependent claims 11-15 are dependent on their base claim 10.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph for the same reason as indicated above. 
Dependent claim 15:  
Dependent claim 15 recites “….. wherein the multi-dimensional vector is generated based on a prediction of a neural networks”  However, the specification does not satisfy the written description requirement.  The Examiner has looked through Applicant's specification US 2021/0103950 A1 but has not found any detail regarding “….. wherein the multi-dimensional vector is generated based on a prediction of a neural networks”.  Applicant’s specification does not elaborate on how “multi-dimensional vector based on a prediction of a neural networks” is considered/determined/generated/computed?  In other word, Applicant’s specification does not provide “algorithm” to accomplish the mentioned functions of “wherein the n-dimensional vector is generated by implementing neural networks”.  Thus, claim 15 merely discloses the function alone, or outlines a goal which does not satisfy the written description requirement for possession.  As such, claim 15 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.   See MPEP 2161.01 and MPEP 2181 II B and IV.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph for Claims 1-9 has been withdrawn since Applicant has amended the claims.   
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	The claimed invention (Claims 1-15) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 1 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”:
	Claim 1, steps/limitations 1-4 of dynamically assembling a catalogue, wherein the catalogue comprises a plurality of products to be displayed; wherein each of the products is attributed with a unique identifier and a corresponding personalized price for one of the users (part of limitation 1) generating, for each of the products, an implicit score based on clickstream data for a plurality of users and product clickstream data for the specific corresponding product (step/limitation 2); generating a multi-dimensional vector for each of the products based on the corresponding implicit score, wherein one of the dimensions of the multi-dimensional vector is computed based on a portion of the profile data for the one user, and wherein another of the dimensions of the multi-dimensional vector is computed based on another portion of the profile data (step/limitation 3); and generating, based on the multi-dimensional vector of at least one of the products, a personalized discount for the one user (step/limitation 4) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  
Independent claim 1, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a non-transitory computer-readable medium comprising instructions executable by at least one processor; an e-commerce platform) to perform abstract steps/limitations 1-4 mentioned above. The additional element(s) in all of the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in steps/limitations 1-4 using a generic computer component (i.e., a non-transitory computer-readable medium comprising instructions executable by at least one processor; an e-commerce platform). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Further, limitation 1 of “wherein the catalogue comprises a plurality of products to be displayed on an e-commerce platform…….” is merely displaying data/ transmitting data, which is considered insignificant extra solution activity, thus is not significant more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a non-transitory computer-readable medium comprising instructions executable by at least one processor; an e-commerce platform) to perform all of the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 1 (step 2B):  The additional elements in claim 1 (i.e., a non-transitory computer-readable medium comprising instructions executable by at least one processor; an e-commerce platform) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is/they are not significantly more than the identified abstract idea. In other word, the additional elements of (i.e., a non-transitory computer-readable medium comprising instructions executable by at least one processor; an e-commerce platform) are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations 1-4 mentioned above.  Further, limitation 1 of “wherein the catalogue comprises a plurality of products to be displayed on an e-commerce platform…….” is merely displaying data/ transmitting data, which is considered insignificant extra solution activity, thus is not significant more than the identified abstract idea.  When reevaluating in at step 2B, besides being as “insignificantly extra solution activities”, step/limitation 1 of “wherein the catalogue comprises a plurality of products to be displayed on an e-commerce platform…….” is also are well-understood, routine and conventional activities.  Generic computer components recited as performing generic computer functions (e.g., receive/transmit/display data) are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".
Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Viewed as a whole, even in combination, the above additional steps/additional limitations/additional elements do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As per independent claim 10: Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, a method claim 10 is also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially similar reasons as in the claim(s) 1.  The components (i.e., a catalogue unit of an e-commerce system, a feature generation unit of the e-commerce system, a vector unit of the e-commerce system and a discount generation unit of the e-commerce system) described in independent 10 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  
Dependent claims 2-9 and 11-15 are merely add further details of the abstract steps/limitations recited in claims 1 and 10, without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Further, in claims 4-5, the components (a probability unit) described add nothing of substance to the underlying abstract idea. At best, the claim(s) are merely providing an environment and/or tool to implement the abstract idea.
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nowers et al; (US 2003/0033205 A1), in view of Ouimet et al; (US 2012/0253907), and further in view of Gilbert; (US 2014/0324537 A1):  
10.	Independent claim 1:   Nowers teaches a non-transitory, computer-readable medium comprising instructions executable by at least one processor to perform a method comprising:
dynamically assembling a catalogue, wherein the catalogue comprises a plurality of products to be displayed on an e-commerce platform; wherein each of the product is attributed with a unique identifier (para 0113) and a corresponding price (para 0114-0117) (part of step/limitation 1) {At least paras 0029, 0040, 0049 in context with paras 0111-0117}.
However, Nowers does not explicitly teach the underlined features:  dynamically assembling a catalogue, wherein the catalogue comprises a plurality of products to be displayed on an e-commerce platform; wherein each of the products is attributed with a unique identifier and a corresponding personalized price for one of the users  (part of step/limitation 1); generating, for each of the products, an implicit score based on user clickstream data for a plurality of users and product clickstream data for the corresponding product (step/limitation 2);  generating a multi-dimensional vector for each of the products based on the corresponding implicit score, wherein one of the dimensions of the multi-dimensional vector is computed based on a portion of profile data for the one user, and wherein another of the dimensions of the multi-dimensional vector is computed based on another portion of the profile data; (step/limitation 3); and “generating, based on the multi-dimensional vector of at least one of the products, a personalized discount for the one user,” (limitation 4).
	Ouimet teaches a general concept of:
each product is attributed with a corresponding personalized price (e.g., final price in fig. 14) for a one of the users (part of limitation 1) {At least fig. 14, paras 0101-0105 in context with paras 0077-0078, 0080};
generating, for each of the product, a score (e.g., reference level/scale/weights reference for products attributes in the user’s profile data in paras 0061-0064 especially 0062-0064) based on reference data {At least paras 0062-0064}; wherein the reference data comprises user reference data for a user and product reference data for the corresponding product (part of step/limitation 2) {At least paras 0062-0064 in context with paras 0081-0094, 0098};
generating a vector (e.g., consumer value in fig. 13 paras 0081-0094 especially paras 0081-0084) for each product based on its corresponding score (e.g., reference level/scale/weights reference for products attributes in the user’s profile data in paras 0061-0064 especially 0062-0064 in context with para 0081-0082), each of the vector (e.g., consumer value in fig. 13 paras 0081-0094 especially paras 0081-0084) is computed based on a portion of profile data for the one user (e.g., reference level/scale/weights reference for products attributes in the user’s profile data in paras 0061-0064 especially 0062-0064) (part of step/limitation 3) {At least fig. 13 paras 0081-0094, 0098 especially paras 0081-0082 in context with paras 0062-0064};
generating, based on the vector (e.g., consumer value/product attribute weight in fig. 13 paras 0081-0094) of at least one of the products {At least fig. 13 paras 0081-0094 in context with paras 0062-0064, 0070, 0077-0078, 0101-0105}, a personalized discount (e.g., individualized discount offer/optimal discount offer in fig. 13 paras 0081-0094.  Also see e.g., discount offer in fig. 14) for the one user (Limitation 4) {At least fig. 13 paras 0077-0078, 0080-0093, 0096, 0098, 0110, 0115 in context with fig. 14 paras 0101-0105};
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “dynamically assembling a catalogue, wherein the catalogue comprises a plurality of products to be displayed on an e-commerce platform; wherein each of the products is attributed with a unique identifier and a corresponding price” of Nowers to include “each product is attributed with a corresponding personalized price for one of the users; generating, for each of the product, a score based on reference data; wherein the reference data comprises user reference data for a user and product reference data for the corresponding product; generating a vector for each product based on its corresponding score, each of the vector is computed based on a portion of profile data for the one user; and generating, based on the vector of at least one of the products, a personalized discount for the one user”, taught by Ouimet.  One would be motivated to do this in order to enable a more refined market strategy is needed to help focus resources on specific market segments that have the greatest potential of achieving a positive purchasing decision by the consumer for a product directed to that particular market segment. The retailers remain motivated to optimize marketing strategy, particularly pricing strategy, to maximize profit and revenue {Quimet:  At least para 0010}.  Further, the customers’ satisfaction and experiences would be increased since they are provided with individualized discount/personalized discount for products that they are interested.
	However, the combination of Nowers and Quimet does not explicitly teach the underlined features: 
generating, for each of the products, an implicit score based on user clickstream data for a plurality of users and product clickstream data for the corresponding product (part of step/limitation 2); 
generating a multi-dimensional vector for each of the products based on the corresponding implicit score; wherein one of the dimensions of the multi-dimensional vector is computed based on a potion of the profile data for the one user, and wherein another of the dimensions of the multi-dimensional vector is computed based on another portion of the profile data (part of step/limitation 3); 
generating, based on the multi-dimensional vector of at lest one of the products, a personalized discount for the one user (part of step/limitation 4) 
Gilbert teaches a general concept of:
generating, for each of the products, an implicit score (e.g., interests scores/preferences score in para 0066 or shopping interaction score/in paras 0128-0129 in context with paras 0151-0153, 0155-0156, 0160-0163.  See fig. 25, para 0157 for table of customer interaction scores/affinity scores) based on user clickstream data (fig. 23A-23B paras 0128-0132, 0156) for a plurality of users (At least para 0128-0129 in context with para 0156) and product clickstream data for the corresponding product (para 0128-0132) (step/ limitation 2) {At least paras 0128-0132 in context with paras Figs 23A-23B paras 0155-0156, 0169};
generating a multi-dimensional vector (e.g., an n-dimensional Customer-Product Buying Probabilities in paras 0066, 0152, 0158, 0160.  See example in figs. 27-28 paras 0158-0159 for calculating a plurality of buying probabilities for a plurality of products for a user) for each of the products based on the corresponding implicit score (e.g., interests scores/preferences score in para 0066 or shopping interaction score/in paras 0128-0129 in context with paras 0151-0153, 0155-0156, 0160-0163.  See fig. 25, para 0157 for table of customer interaction scores/affinity scores) {At least paras 0151-0153, 0155-0156, 0160-0163, fig. 27 para 0158 in context with paras 0128-0129, Abstract},
wherein one of the dimensions of the multi-dimensional (e.g., a buying probability for each product e.g., products 1 in figs. 26-28, paras 0158-0159), is computed based on a portion (e.g., user interaction e.g., low or medium or high interest associated with product 1) of profile data (e.g., user interaction information associated with each of the products) for the one user {At least figs 26-28 paras 0158-0159 in context with paras 0151-0153, 0155-0156, 0160-0163, 0128, 0129}, and 
wherein another of the dimensions of the multi-dimensional vector (e.g., a buying probability for each of the products e.g., product 2 in figs. 26-28, paras 0158-0159) is computed based on another portion (e.g., user interaction e.g., low or medium or high interest associated with product 2…etc., in figs. 27-28 paras 0157-0158) of the profile data (e.g., user interaction information associated with each of the products) {At least figs 26-28 paras 0158-0159 in context with paras 0151-0153, 0155-0156, 0160-0163, 0128, 0129}.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “generating, for each of the products, a score based on user reference data and product reference data for the corresponding product; generating a vector for each product based on its corresponding score, the vector is computed based on a corresponding portion of profile data for the one user; and generating, based the of at least one of the products, a personalized discount for the one user” of the combination of Nowers and Ouimet to include “generating, for each of the products, an implicit score based on user clickstream data  for a plurality of users and product clickstream data for the corresponding product; generating a multi-dimensional vector for each of the products based on the corresponding implicit score, wherein one of the dimensions of the multi-dimensional vector is computed based on a portion of the profile data for the one user, and wherein another of the dimensions of the multi-dimensional vector is computed based on another portion of the profile data”, taught by Gilbert.  One would be motivated to do this in order to increase order conversion rates and profit margins of marketing campaigns and promotions by determining the right products to offer to the right customers at the right time {Gilbert: para 0072}.  Also, One would be motivated to do this in order to incorporate additional events (e.g., click stream data) and dimensions to provide even greater analytical insight through increased resolution of transactional activity to yield potentially important patterns, and allow for a fundamental re-architecture and remodeling of the standard commerce data model to include a specialized fact table and augmented dimensions to create an advanced high-performance system for target marketing and merchandising {Gilbert: At least para 0085}.   
11.	Claim 2:  The combination of Nowers, Ouimet and Gilbert teaches the claimed invention as in claim 1.  The combination further teach wherein the multi-dimensional vector is computed based a user-product interaction matrix for each user and product {Quimet:  At least fig. 13 paras 0081-0094 in context with paras 0062-0063, fig. 9b paras 0067-0077}; and {Gilbert:  At least figs 23A-23B, 24-25, 26-28 paras 0158-0159 in context with paras 0151-0153, 0155-0156, 0160-0163, 0128, 0129}.
12.	Claim 3:  The combination of Nowers, Ouimet and Gilbert teaches the claimed invention as in claim 1.  The combination further teach wherein the implicit score (e.g., shopping interaction score) is generated by applying a classification model on at least the one user’s profile date {Gilbert:  At least paras 0128-0129 in context with paras 0160, 0069-0071, 0074, 0153, 0157-0158, 0181, figs 10, 26-27, 31-32}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the implicit score” of the combination of Nowers, Ouimet and Gilbert to include “wherein the implicit score is generated by applying a classification model on at least the one user’s profile date”, taught by Gilbert.  One would be motivated to do this in order to provide a decision support/revenue management system that effectively models the full breadth and depth of e-commerce data to enable companies to optimize servicing of their customers based on revenue projections of their differentiated shopping behaviors {Gilbert:  Para 0014}.  
13.	Claim 4:  The combination of Nowers, Ouimet and Gilbert teaches the claimed invention as in claim 1.  The combination further teaches for each user -product combination, a conversion score at varying discounts; and wherein the personalized discount further based on the conversion score {Ouimet:  At least fig. 9b paras 0064-0071, fig. 13, paras 0081-0094}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of the combination of Nowers, Ouimet and Gilbert to include “for each user -product combination, a conversion score at varying discounts; and wherein the personalized discount is generated based on the conversion score”, taught by Ouimet.  One would be motivated to do this in order to enable a more refined market strategy is needed to help focus resources on specific market segments that have the greatest potential of achieving a positive purchasing decision by the consumer for a product directed to that particular market segment. The retailers remain motivated to optimize marketing strategy, particularly pricing strategy, to maximize profit and revenue {Quimet:  At least para 0010}.
14.	Claim 5:  The combination of Nowers, Ouimet and Gilbert teaches the claimed invention as in claim 4.  The combination further teaches calculating the differential score (e.g., net value in fig. 13) based on the user’s probability of conversion of the user at a different discount for the same product {Ouimet:  At least fig. 9b paras 0064-0071, fig. 13, paras 0081-0094, fig. 14 paras 0101-0102}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system and method of “displaying and selling multiple products to a plurality of users”, taught by the combination of Nowers, Ouimet and Gilbert especially Ouimet to include “calculating the differential score based on the user’s probability of conversion at a different discount for the same product”, taught by Ouimet.   One would be motivated to do this in order to enable a more refined market strategy is needed to help focus resources on specific market segments that have the greatest potential of achieving a positive purchasing decision by the consumer for a product directed to that particular market segment. The retailers remain motivated to optimize marketing strategy, particularly pricing strategy, to maximize profit and revenue {Quimet:  At least para 0010}.
15.	Claim 6:   The combination of Nowers, Ouimet and Gilbert teaches the claimed invention as in claim 5.  The combination further teaches wherein the personalized discount is further based on the differential score {Quimet:  At least fig. 13, paras 0081-0094}.
16.	Claim 7:   The combination of Nowers, Ouimet and Gilbert teaches the claimed invention as in claim 6.  The combination further teaches wherein the personalized discount increases or decreases as a function of an increase or decrease in the differential score {Quimet:  At least fig. 13, paras 0081-0094}. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the personalized discount” of the combination of Nowers, Ouimet and Gilbert especially Ouimet to include “wherein the personalized discount increases or decreases as a function of an increase or decrease in the differential score”, taught by Ouimet.   One would be motivated to do this in order to enable a more refined market strategy is needed to help focus resources on specific market segments that have the greatest potential of achieving a positive purchasing decision by the consumer for a product directed to that particular market segment. The retailers remain motivated to optimize marketing strategy, particularly pricing strategy, to maximize profit and revenue {Quimet:  At least para 0010}.
17.	Claim 8:  The combination of Nowers, Ouimet and Gilbert teaches the claimed invention as in claim 1.  The combination further teaches wherein the user clickstream data comprises browsing history and/or buying history  {Gilbert:  At least paras 0078, 0083}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the user clickstream data” of the combination of Nowers, Ouimet and Gilbert especially Gilbert to include “wherein the user clickstream data comprises browsing history, buying history, and the like”, taught by Gilbert.  One would be motivated to do this in order to provide a decision support/revenue management system that effectively models the full breadth and depth of e-commerce data to enable companies to optimize servicing of their customers based on revenue projections of their differentiated shopping behaviors {Gilbert:  Para 0014}.  
 18.	Claim 9:  The combination of Nowers, Ouimet and Gilbert teaches the claimed invention as in claim 1.  The combination further teaches wherein the product clickstream data comprises data related to the product sales and/or product style {Gilbert:  At least paras 0083, 0094, 0106, 0109, 0111, 0113-0115, 0118, 0125, 0141, and 0145-0146, 0155}. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the product clickstream data” of the combination of Nowers, Ouimet and Gilbert especially Gilbert to include “wherein the product clickstream data comprises data related to the product sales and product style”, taught by Gilbert.  One would be motivated to do this in order to provide a decision support/revenue management system that effectively models the full breadth and depth of e-commerce data to enable companies to optimize servicing of their customers based on revenue projections of their differentiated shopping behaviors {Gilbert:  Para 0014}.  
Prior Art that is pertinent to Applicant’s disclosure
19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Quimet; (US 2012/0016727 A1), wherein personalized discount offer for products based on user datastream.  Also, Sandler et al; (US 2020/0380545), wherein teaches personalized price for products based on user data.  Further, Ganduri et al; (US 2016/0171539), wherein teaches generating, for each of the products, an implicit score based on user clickstream data for a plurality of users and product clickstream data for the corresponding product; and generating a multi-dimensional vector for each of the products based on the corresponding implicit score, wherein one of the dimensions of the multi-dimensional vector is computed based on a portion of profile data for the one user, and wherein another of the dimensions of the multi-dimensional vector is computed based on another portion of the profile data in at least paras 0026, 0039, 0049-0060, fig. 7 para 0063-0067, 0072-0075, fig. 8 paras 0085-0086}.  Also, see other references in PTO-892 form.        
Response to Arguments
20.	Regarding 103 rejection, Applicant’s arguments regarding 103 filed on 03/14/2022 have been fully considered but are in view of new ground rejection and also not persuasive.  Please see new cited paragraphs from reference Gilbert; (US 2014/0324537 A1).   
Regarding claim interpretation under 112(f), interpretation under 35 U.S.C. 112(f) for claims 1, 4 and 5 has been withdrawn since Applicant has amended these claims.  
Regarding 112(b) rejection, rejection under 112(b) for claims 1-15 have been withdrawn since Applicant has amended the independent claims 1 and 10.
Regarding 112(a), Applicant's arguments have been fully considered but they are not persuasive. Therefore, rejections under 112(a) for claims 1-15 have been maintained.  Please see the Office’s responses back to Applicant’s arguments below. 
Moreover, regarding 101 rejection, Applicant's arguments have been fully considered but they are not persuasive. Therefore, 101 rejection for claims 1-15 has been maintained.  Please see the Office’s responses back to Applicant’s arguments regarding 101 below.
21.	Responding back to Applicant's argument regarding 112(a) on page 6 of the Applicant's responses:
	Regarding 112 (a), on page 6, Applicant argued: “Claims 1-15 stand rejected, as failing to comply with the written description requirement. Applicant respectfully disagrees, since a person having ordinary skill in the art (PHOSITA) would immediately understand how the recited implicit score may be generated (e.g., by applying a classification model), how the recited multi-dimensional vector may be generated (e.g., based on a user-product interaction matrix), how each of the recited dimensions may be computed (e.g., based on a portion of profile data), and how the recited discount may be generated (e.g., based on said multi-dimensional vector). Indeed, the Specification is an adequate written description that supports these features (including the above examples in parentheses) and that would sufficiently enable the PHOSITA to make and use them.”.
	The Office’s response:  However,  Applicant argued above: “since a person having ordinary skill in the art (PHOSITA) would immediately understand how the recited implicit score may be generated (e.g., by applying a classification model), how the recited multi-dimensional vector may be generated (e.g., based on a user-product interaction matrix), how each of the recited dimensions may be computed (e.g., based on a portion of profile data), and how the recited discount may be generated (e.g., based on said multi-dimensional vector”; however, the Office respectfully submits that Applicant’s arguments seem to be directed to “enablement” (a different type of 112(a) in MPEP 2161.01 III), which is not 112(a)  “Written Description” (see MPEP 2161.01 I) rejection that was raised by the Office.  Again, there is no possession in the Applicant’s specification that shows the inventor actually invented the claimed invention (e.g., e.g., applying a classification model to generate an implicit score; using a user-product interaction matrix to generate multi-dimensional vector; using a portion of profile data to compute each of the recited dimensions; and using said multi-dimensional vector to general a personal discount for the user…..; using the unique identifier and a trade discount to generate an implicit score for each of the products…..etc., ) at the time of filing.  In other word, Applicant’s specification show no algorithms to perform/accomplish the mentioned functions in claims 1-3, 10 and 15 (see details under 112(a) rejections above).  Again, Applicant’s specification merely discloses the function alone, or outlines a goal which does not satisfy the written description requirement for possession.  As such, claims 1-15 are rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.   Again, see MPEP 2161.01 I and MPEP 2181 II B and IV.  Therefore, again, Applicant’s arguments are not persuasive.          
 	For the above mentioned reasons, rejection under 112(a) for claims 1-15 has been maintained.   
22.	Responding back to Applicant's argument regarding 101 on pages 6-13 of the Applicant's responses:
	On page 8, Applicant argued: “The Claims Are Not Directed to an Abstract Idea. Here, “patent eligibility ... turns on whether the claims provide sufficient specificity to constitute an improvement to computer functionality itself.”” The Federal Circuit relevantly held patent-eligible, at step one, “claims ... directed to using a specific technique ... to solve a technological problem arising in computer networks.”'° Claim 1 is thus patent-eligible for being directed to a specific technique, via technological improvement involving dynamic assembly of a digital catalog (e.g., displayable over the Internet to multiple users), implicit scoring based on clickstream data, n-dimensional vector generation, and personalized discount generation, these features being each “an additional element” of specific software “activity” per page 2 of the Memorandum of 19 April 2018." The recited computer functionality are thus “additional limitations [that] reflect [technological] improvement [which] integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception.”
	The Office’s response:  The Office respectfully submits that as pointed out under 101 rejection, the claims (e.g., claim 1) are directed to abstract idea(s) (see details under 101 rejection above).  What Applicant are referring to (e.g., dynamic assembly of a digital catalog to multiple users, implicit scoring based on implicit scoring based on clickstream data, n-dimensional vector generation, and personalized discount generation) are abstract idea but not being each “an additional element” of “specific software activity” as asserted by the Applicant.  The additional underlined element of “displayable over the Internet” is merely displaying data, which is considered as “insignificant extra solution” activity under step 2A prong II and is also considered as well-understood, routine and conventional activities under step 2B (as pointed out under 101 rejection above).  Therefore, the Office respectfully disagrees with Applicant’s assertion that these mentioned limitations are “additional limitations [that] reflect [technological] improvement [which] integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception”, and disagrees with Applicant’s assertion that ““claims ... directed to using a specific technique ... to solve a technological problem arising in computer networks.”  Please notes that Applicant’s specification US 2021/0103950 A1, para 0016 broadly indicates “dynamically assemble a catalogue which comprises a listing of all products”.  Since a catalogue is a list, dynamically assembling a list” is abstract idea which is similar with e.g., filtering a list in  Bascom Global Internet Services (identified in Step 2A prong 1 as Abstract idea).      
	Further, the Office respectfully submits that even though the claims a whole recite specific limitations/specific features and/or novelty features, these specific limitations/specific features and novelty features are abstract idea.  Please note that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.
	On pages 8-9, Applicant argued:  “In Diehr, a mathematical formula is patent-eligibly applied to control a real-world process. Similarly, the instant claims recite a way to control a real-world process (e.g., displaying and selling products to users via an e-commerce system). These features cause prevention of wasted computation power via improved provision of discounts, e.g., avoiding needless scrolling of webpages via ineffective “marketing strategies,” as discussed at paragraph 3 of the published application.”
	The Office’s response:  However, the Office respectfully submits that as pointed out under 101 rejection in step 2A, claim 1 recites abstract idea(s) (see details under 101 rejection above), which is business process but not a manufacturing process as in Diehr.  Again, “displaying and selling products” is abstract idea and displaying and selling products via “e-commerce system” is merely displaying data, which is considered as “insignificant extra solution” activity under step 2A prong II and is also considered as well-understood, routine and conventional activities under step 2B (as pointed out under 101 rejection above).   Therefore, the Office respectfully disagrees with the Applicant’s assertion that the claimed invention is similar with Diehr.   
	Further, regarding Applicant’s assertion that “….cause prevention of wasted computation power via improved provision of discounts, e.g., avoiding needless scrolling of webpages via ineffective ‘marketing strategies….”, the Office respectfully submits that these features are not specifically recited/reflected in the claims.  
	On page 9, Applicant further argued: “If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping,” but the steps of the present claims cannot reasonably be considered mental processes nor practically performed mentally. Even if the instant claims were not directed to more than mere mental processes and information organization assuming arguendo, that algorithmic software “is required to complete the claimed method and system does not doom the claims to abstraction.””
	The Office’s response:  However, the Office respectfully submits that Applicant asserted above that “the steps of the present claims cannot reasonably be considered mental processes nor practically performed mentally” but Applicant is silent in why “the steps of the present claims cannot reasonably be considered mental processes nor practically performed mentally”?  Further, “algorithmic software” that Applicant is referring to is merely a tool to implement the identified abstract idea; thus it is not significantly more than the identified abstract idea.   
On page 9, Applicant further argued: “Further, the claims are not directed to an abstract idea, the claimed invention being dissimilar to any abstract idea(s) found patent-ineligible in any prior court case. And the rejection is silent'’ with regard to each dimension of the multi-dimensional vector being computed based on corresponding data of a user’s profile.'® Still further, the Office Action’s Section 101 rejection appears to be based on an unsupported conclusion that a claim is directed to an abstract idea if the claim somehow involves an abstract idea, which if literally applied would exclude patent-eligibility for nearly all (if not all) inventions involving use of a computer (1.e., given that all computers inherently operate with respect to at least one abstract concept).”
The Office’s response:  However, the Office respectfully submits that what Applicant is referring to (e.g., each dimension of the multi-dimensional vector being computed based on corresponding data of a user’s profile) is abstract idea.  The claims (e.g., claim 1) is so broad that for example, it does not specifically talk about the amount of the click stream data nor how many dimensional vectors are there.  Nothing in the claim that excludes it from being done by a human being.  Again, in claim 1, the additional elements of (i.e., an e-commerce system, a catalogue unit, e-commerce platform, a catalogue unit, a feature generation unit, a feature generation unit, a vector unit, a discount generation unit) are amounts no more than mere instructions to apply the identified judicial exception(s)/abstract ideas (see details under 101 rejection above).  Further, in claim 1 part of limitation 1 of “wherein the catalogue comprises a plurality of products to be displayed on an e-commerce platform…….” is merely displaying data/ transmitting data, which is considered as “insignificant extra solution” activity under step 2A prong II and is also considered as well-understood, routine and conventional activities under step 2B (as pointed out under 101 rejection above).   
The Office respectfully submit again that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) of why they are an “abstract idea, not integrate the abstract idea into a practical application and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See the 101 rejection above.  Therefore, the Office respectfully disagrees with the Applicant’s assertion that “the Office Action’s Section 101 rejection appears to be based on an unsupported conclusion that a claim is directed to an abstract idea….”  
On page 9, Applicant further argued: “In McRo, the court held at step one that the claim at issue used specific “rules in a process specifically designed to achieve an improved technological result in conventional industry practice” and, “therefore, is not directed to an abstract idea.””° Here, the rules are with regard to, e.g., how the n-dimensional vector is generated”.
The Office’s response:  However, the Office respectively submits that In McRO, the Federal Circuit held the claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules patent eligible under 35 U.S.C. § 101, because they were not directed to an abstract idea (Step 2A). The basis for the McRO court's decision was that the claims were directed to an improvement in computer-related technology (allowing computers to produce "accurate and realistic lip synchronization and facial expressions in animated characters" that previously could only be produced by human animators), and thus did not recite a concept similar to previously identified abstract ideas.  As part of its analysis, the McRO court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking).  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved the existing technological process".  Comparing McRo with the claimed invention, the rules (regard to, e.g., how the n-dimensional vector is generated/computed as asserted by the Applicant above) are business rules, which are abstract ideas.  Therefore, even though these rules are specific rules, they are alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology as in McRo. 
On page 10, Applicant further argued: “Another Alice, step-one Federal Circuit holding applies, wherein the claims as a whole were not found to be directed to an abstract idea but instead directed to providing an improvement to another technology or technical field.”! That is, just as “claims directed to a new and useful technique for using sensors to more efficiently track an object” were held patent- eligible in Thales, so too are those directed to an unconventional technique for generating a personalized discount.” Exemplifying its unconventionality, none of the prior art either collectively or individually has the ordered combination of operations recited in claim 1.”
The Office’s response:  However, the Office respectfully submits what Applicant is referring to “generating a personalized discount” is abstract idea. There is no similarity in the claimed invention as compared with Thales since there in “no sensor to track an object” is recited in the claimed invention.  There is no improvement to another technology or technical field in the claimed invention as in Thales.       
	On pages 10-11, Applicant argued: “Claims to a Specific Way of Improving Computer Functionality Are Patent-Eligible.  The claimed approach leverages the abstract-idea safe harbor identified by the Federal Circuit in McRo and reapplied in Core. In these cases, the claims were held patent-eligible for being directed to improvements in computer functionality achieved in specific ways”, rather than claiming the improvement itself regardless of how the improvement was achieved. The present application does not attempt to claim the desired result’ itself, regardless of the means by which that result is obtained. Like the claims in McRo, the present claims recite specific operations that describe how”’ the improvement to computer functionality is obtained (e.g., by generating a personalized discount that is computed based on an n-dimensional vector that is based on user-profile data). As such, the claims are directed to more” than mere human activity. The claimed operations simply do not recite merely the alleged abstract concept. That is, rather than being directed to the alleged abstract idea without regard to the process by which the intended result is achieved, the claims focus on a specific process to address technological needs.”
	The Office’s response: However, the Office respectfully submits again that “generating a personalized discount that is computed based on an n-dimensional vector that is based on user-profile data” is abstract idea but not an improvement to computer functionality as in McRo or in Core.  As already pointed out above, in McRo, the court examined the specification, which described the claimed invention as improving computer animation through the use of specific rules, rather than human artists, to set morph weights (relating to facial expressions as an animated character speaks) and transition parameters between phonemes (relating to sounds made when speaking).  The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved the existing technological process".  Again, comparing McRo with the claimed invention, the rules (regard to, e.g., how the n-dimensional vector is generated/computed as asserted by the Applicant above) are business rules, which are abstract ideas.  Therefore, even though these rules are specific rules, they are alone or in combination as a whole are not directed to improvements in computer technology or improvements in computer related technology as in McRo.
	As the result, the Office respectfully disagrees with the Applicant’s assertion that: “Claims to a Specific Way of Improving Computer Functionality Are Patent-Eligible”.
	On page 11, Applicant further argued:  “The Claimed Subject Matter is Confined to a Particular Useful Application, via Unconventional Operations that are Integrated into a Meaningfully Limited Practical Application. The claimed components, in combination, perform additional functions that are not generic by providing a specific, technical solution that is meaningfully limited in regards to the relevant industry. The claims thus satisfy the first step of the A/ice analysis by integrating the claimed subject matter into a practical application. For example, the machine of claim 1 leverages a networked communication platform and processor(s). That is, by meaningfully limiting the claimed, inventive concept to improve” the technical field of e-commerce marketing via these additional elements, said concept is integrated into a practical application. As such, there cannot be anything routine about the claimed operations; indeed, there is no prior art that discloses at least the recited features.”
	The Office’s response:  However, the Office respectfully submits that Step 2A prong 2 is to “Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and Evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception”.  According to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  As already pointed out under 101 rejection in Step 2A prong 2 of claim 1, the additional elements/additional limitations are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and Adding insignificant extra-solution activity to the judicial.  Please see details under Step 2A Prong 2 of 101 rejection above.  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
	Further, regarding Applicant’s assertion that “there is no prior art that discloses at least the recited features” (for claim 10).  However, the Office respectfully submits again that specific/narrow/novel abstract idea is still an abstract idea.  See the July 2015 update page 3, the Courts indicate: "When identifying abstract ideas, examiners should keep in mind that judicial exceptions need not be old or long-prevalent, and that even newly discovered judicial exceptions are still exceptions, despite their novelty.  For example, the mathematical formula in Flook, the laws of nature in Mayo and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were ‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection”.  Please also see at least Ultramercial, Inc. v. Hulu, LLC, 112 USPQ2d 1750 (Fed. Cir. 2014) as an example.   Further, please see buySAFE, Inc. v. Google, Inc., 112 USPQ2d 1093 (Fed. Cir. 2014), which stated that “in defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.
	On pages 11-12, Applicant further argued:  “The Office has discounted the claim elements individually without properly analyzing the ordered combination, e.g., to support a proposition that the functions are well-understood, routine, or conventional. The Office Action must explain why it believes that the ordered combination recited in the claims is directed to widely prevalent functions (1.e., in common use), such as generically reading and writing records from memory. Even generic computer operations, though, in an ordered combination, can constitute an inventive concept. The rejection must therefore be accompanied with some analysis addressing the ordered combination, beyond a conclusory, bare assertion. This has not been done so, for at least the reason that the Office Action fails to provide any factual evidence that the claims are not directed to a practical application or meaningfully limited, the rejection should be withdrawn.  This is at least significant because of Berkheimer, which instructs that: [whether] something is well-understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination. Whether a particular technology is well-understood, routine, and conventional goes beyond what was simply known in the prior art. The mere fact that something is disclosed in a piece of prior art, for example, does not mean it was well-understood, routine, and conventional.  Given the complete lack of factual evidence in the Office Action for the Section 101 rejection, the rejection is improper.
	The Office’s response:  However, the Office respectfully submit again that the Office has walked through carefully and explained in details (Step 2A: Prong 1 and 2, and step 2B) with respect to actual claim limitations (individually as well as in combination) with factual evidence of why they are an “abstract idea, not integrate the abstract idea into a practical application and not significantly more” based on the new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility), which including Memorandum - Revising 101 Eligibility Procedure in view of Berkheimer v. HP, Inc. (issued April 19, 2018); and new “2019 Revised Patent Subject Matter Eligibility Guidance”.  See the 101 rejection above.
	Specifically, in step 2A prong 2, again, according to the new 2019 guideline, in step 2A prong 2: “limitations are not indicative of integration into a practical application when recited in a claim with a judicial exception include: Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f); and/or Adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05(g); and/or Generally linking the use of the judicial exception to a particular technological environment or field of use, as discussed in MPEP 2106.05(h)”.  Here again, in Step 2A prong 2 of claim 1, the additional elements/additional limitations (i.e., an e-commerce system, a catalogue unit, e-commerce platform, a catalogue unit, a feature generation unit, a feature generation unit, a vector unit, a discount generation unit) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; and Adding insignificant extra-solution activity (e.g., the catalogue comprises a plurality of products to be displayed on an e-commerce platform…….) to the judicial.  Please see details under Step 2A Prong 2 of 101 rejection above.  Therefore, again the Office respectfully submits that viewed the claim as a whole, the additional elements individually and in combination do not integrate the identified abstract idea into a practical application.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
	In step 2B, again, the additional elements/additional limitations (i.e., an e-commerce system, a catalogue unit, e-commerce platform, a catalogue unit, a feature generation unit, a feature generation unit, a vector unit, a discount generation unit) are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, which cannot integrate a judicial exception or a practical application or provide an inventive concept in step 2B.  Further, when reevaluating in at step 2B, besides being as “insignificantly extra solution activities”, step/limitation 1 of “wherein the catalogue comprises a plurality of products to be displayed on an e-commerce platform…….” is also are well-understood, routine and conventional activities.  Generic computer components recited as performing generic computer functions (e.g., transmit/display data) are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system; thus are not significantly more than the identified abstract idea.  The use of generic computer to transmit/display/receive and store information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; and Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log)".
Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo (see MPEP 2106.07(a) III (B) in context with MPEP § 2106.05(d)).  Viewed as a whole, even in combination, the above additional steps/additional limitations/additional elements do not amount to significantly more/ do not provide an inventive concept because these steps in combination merely applying the abstract idea to a generic computer.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  
As the result, the Office respectfully disagrees with the Applicant’s assertion that there is “lack of factual evidence in the Office Action”.  
	On page 12, Applicant further argued:  “The recited improvement is applied in a specific domain of e-commerce marketing, rather than the claimed subject matter being directed to e-commerce marketing generally. At least the innovative n-dimensional vector makes this application eligible under Section 101. And the claims do not exclude all other ways of performing the alleged, abstract idea with a computer. This lack of preemption places the claims, at step one, squarely in the realm of patent- eligibility.”
	The Office’s response:  However, the Office respectfully submits again that “specific domain of e-commerce marketing” is abstract idea and/or solution of the abstract idea but not and improvement to another technology or technical field nor an improvement to the functioning of the computer itself.  Again, specific/narrow/novel abstract idea is still an abstract idea, and this does not make the claims to pass 101 as already pointed out above.       
	On pages 12-13, Applicant further argued:  “The Claimed Subject Matter Includes Significantly More Than the Alleged Abstract Idea Step two of the Alice analysis only applies if the claims are deemed to be directed to an abstract idea. As alluded to above, the claims are not so the analysis must conclude with step one. More specifically, the claims recite (1) improvements to another technology or technical field, (ii) improvements to the computer itself, and/or (111) unconventional operations confining the claims to a particular useful application. For at least the additional reason that the claims recite significantly more than the alleged ideas, the rejection should be withdrawn.  The features of independent claim 1 are incorporated in each of the dependent claims and similarly recited by each of the other independent claims.”
	The Office’s response:  However, as already pointed out under 101 rejection and also above, the claimed invention does not provide an inventive concept/not significantly more because the claimed invention as a whole does not provide: “(i) improvements to another technology or technical field, (ii) improvements to the computer itself, and/or (111) unconventional operations confining the claims to a particular useful application” as asserted by the Applicant.
For the above mentioned reasons, rejections under 35 U.S.C. 101 for claim 1 still remain.  Claim 10 include similar features/limitations as claim 1, thus rejection under 35 USC 101 for these claim 10 still remain for the same/similar reasons as indicated in claim 1.  Dependent claims 2-9 and 1-15 are dependent of their base claim 1 and 10.   Applicant did not have any further argument for the dependent claims beyond their dependency on the independent claim, which have been addressed above.  Therefore, the rejections on these claims remain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681